DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, and 15 have been amended.
Claims 1-20 have been examined.
The claim objections in the previous Office Action have been addressed and are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,019,967 by Wheeler et al. (hereinafter referred to as “Wheeler”). 
Regarding claim 1, Wheeler discloses:
a method comprising: identifying a first execution bubble at a first stage of ...[a pipeline] and a first stall condition at a second stage of the...[pipeline] (Wheeler discloses, at claim 1, elements a) and b), detecting a bubble in a first pipeline segment and a stall in a second pipeline segment.); and 
in response to identifying the first execution bubble and the first stall condition, collapsing the first execution bubble, the collapsing comprising, for a stall condition subsequent to the first execution bubble, suspending execution at the first execution bubble while allowing execution at pipeline stages prior to the first execution bubble to proceed, thereby overwriting data associated with the first execution bubble (Wheeler discloses, at claim 1, element c), compressing the bubble. As disclosed at col. 17, line 20-col. 18, line 12, bubble compression involves a stage subsequent to a bubble being stalled, suspending execution at the bubble while stages prior to the bubble proceed with execution, which results in overwriting data associated with the bubble.).
Wheeler does not explicitly disclose that the pipeline is an ALU, or ALU pipeline. However, Wheeler discloses that the pipeline is a pipelined CPU (Wheeler, col. 14, lines 20-34), which includes an ALU (Wheeler at col. 15, lines 16-22.). 
It would have been obvious to include Wheeler’s bubble compression techniques, which apply to pipelines generally, to an ALU pipeline specifically. The benefits taught by Wheeler as being associated with bubble compression in CPU pipelines generally, i.e., improved throughput, as discussed, e.g., at col. 4, lines 11-14, would be similarly realized in an ALU pipeline. The benefits are not tied to any particular hardware implementation, but are generally tied to multi-stage pipelines. This modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 2, Wheeler, as modified, discloses the elements of claim 1, as discussed above. Wheeler also discloses:
wherein: collapsing the first execution bubble comprises executing a first instruction at a third stage of the ALU during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses executing a first instruction at a third stage of the pipeline.).

Regarding claim 3, Wheeler, as modified, discloses the elements of claim 2, as discussed above. Wheeler also discloses:
wherein: collapsing the first execution bubble comprises executing a second instruction at a fourth stage of the ALU during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses executing a second instruction at a fourth stage of the pipeline, since each stage executes a different instruction in a given cycle. See, e.g., Figure 9.).

Regarding claim 4, Wheeler, as modified, discloses the elements of claim 2, as discussed above. Wheeler also discloses:
wherein: collapsing the first execution bubble comprises issuing a second instruction to the ALU during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses issuing a second instruction to the pipeline during the first stall condition.).

Regarding claim 6, Wheeler, as modified, discloses the elements of claim 1, as discussed above. Wheeler also discloses:
wherein: identifying the first execution bubble comprises identifying the first execution bubble in response to identifying an invalid instruction executing at the ALU (Wheeler discloses, at col. 3, line 62-col. 4, line 5, bubbles introduced by stalls result from long-latency and dependency hazards, i.e., invalid instructions.).

Regarding claim 8, Wheeler discloses:
a method, comprising: in response to detecting a first stall condition at a first stage of...[a pipeline]: collapsing a first execution bubble at a second stage of the...[pipeline] by executing a first instruction at a third stage of the ...[pipeline] during the first stall condition the collapsing comprising, for a stall condition subsequent to the first execution bubble, suspending execution at the first execution bubble while allowing execution at pipeline stages prior to the first execution bubble to proceed, thereby overwriting data associated with the first execution bubble (Wheeler discloses, at claim 1, detecting a stall in a first pipeline segment and collapsing a bubble in a second stage of the pipeline. Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses executing a first instruction at a third stage of the pipeline. As disclosed at Table 2, this occurs during the stall. Wheeler also discloses, at col. 17, line 20-col. 18, line 12, bubble compression involves a stage subsequent to a bubble being stalled, suspending execution at the bubble while stages prior to the bubble proceed with execution, which results in overwriting data associated with the bubble.).
Wheeler does not explicitly disclose that the pipeline is an ALU, or ALU pipeline. However, Wheeler discloses that the pipeline is a pipelined CPU (Wheeler, col. 14, lines 20-34), which includes an ALU (Wheeler at col. 15, lines 16-22.). 
It would have been obvious to include Wheeler’s bubble compression techniques, which apply to pipelines generally, to an ALU pipeline specifically. The benefits taught by Wheeler as being associated with bubble compression in CPU pipelines generally, i.e., improved throughput, as discussed, e.g., at col. 4, lines 11-14, would be similarly realized in an ALU pipeline. The benefits are not tied to any particular hardware implementation, but are generally tied to multi-stage pipelines. This modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 9, Wheeler, as modified, discloses the elements of claim 8, as discussed above. Wheeler also discloses:
wherein: collapsing the first execution bubble comprises executing a second instruction at a fourth stage of the ALU during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses executing a second instruction at a fourth stage of the pipeline, since each stage executes a different instruction in a given cycle. See, e.g., Figure 9.).

Regarding claim 10, Wheeler, as modified, discloses the elements of claim 9, as discussed above. Wheeler also discloses:
wherein: collapsing the first execution bubble comprises executing instructions at stages of the ALU prior to the second stage during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses executing instructions at those stages.).

Regarding claim 11, Wheeler, as modified, discloses the elements of claim 8, as discussed above. Wheeler also discloses:
wherein: collapsing the first execution bubble comprises issuing a second instruction to the ALU during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses issuing a second instruction to the pipeline during the first stall condition.).

Regarding claim 13, Wheeler, as modified, discloses the elements of claim 8, as discussed above. Wheeler also discloses:
identifying the first execution bubble in response to identifying an invalid instruction executing at the ALU (Wheeler discloses, at col. 3, line 62-col. 4, line 5, bubbles introduced by stalls result from long-latency and dependency hazards, i.e., invalid instructions.).

Regarding claim 15, Wheeler discloses:
a processing unit, comprising: ...[a pipeline] comprising: a plurality of stages; and ...  control unit configured to: identify a first execution bubble at a first stage of an arithmetic logic unit (ALU) and a first stall condition at a second stage of the ...[pipeline (Wheeler discloses, at claim 1, a pipelined processor having control means configured to, at elements a) and b), detect a bubble in a first pipeline segment and a stall in a second pipeline segment.); and 
in response to identifying the first execution bubble and the first stall condition, collapse the first execution bubble, the collapse comprising, for a stall condition subsequent to the first execution bubble, suspending execution at the first execution bubble while allowing execution at pipeline stages prior to the first execution bubble to proceed, thereby overwriting data associated with the first execution bubble (Wheeler discloses, at claim 1, element c), compressing the bubble. As disclosed at col. 17, line 20-col. 18, line 12, bubble compression involves a stage subsequent to a bubble being stalled, suspending execution at the bubble while stages prior to the bubble proceed with execution, which results in overwriting data associated with the bubble.).
Wheeler does not explicitly disclose that the pipeline is an ALU, or ALU pipeline. However, Wheeler discloses that the pipeline is a pipelined CPU (Wheeler, col. 14, lines 20-34), which includes an ALU (Wheeler at col. 15, lines 16-22.). 
It would have been obvious to include Wheeler’s bubble compression techniques, which apply to pipelines generally, to an ALU pipeline specifically. The benefits taught by Wheeler as being associated with bubble compression in CPU pipelines generally, i.e., improved throughput, as discussed, e.g., at col. 4, lines 11-14, would be similarly realized in an ALU pipeline. The benefits are not tied to any particular hardware implementation, but are generally tied to multi-stage pipelines. This modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 16, Wheeler, as modified, discloses the elements of claim 15, as discussed above. Wheeler also discloses:
wherein the ALU control unit is configured to: collapse the first execution bubble by executing a first instruction at a third stage of the ALU during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses executing a first instruction at a third stage of the pipeline.).

Regarding claim 17, Wheeler, as modified, discloses the elements of claim 16, as discussed above. Wheeler also discloses:
collapse the first execution bubble by executing a second instruction at a fourth stage of the ALU during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses issuing a second instruction to the pipeline during the first stall condition.).

Regarding claim 18, Wheeler, as modified, discloses the elements of claim 16, as discussed above. Wheeler also discloses:
collapse the first execution bubble by issuing a second instruction to the ALU during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses issuing a second instruction to the pipeline during the first stall condition.).

Regarding claim 20, Wheeler, as modified, discloses the elements of claim 15, as discussed above. Wheeler also discloses:
identify the first execution bubble comprises identifying the first execution bubble in response to identifying an invalid instruction executing at the ALU (Wheeler discloses, at col. 3, line 62-col. 4, line 5, bubbles introduced by stalls result from long-latency and dependency hazards, i.e., invalid instructions.).

Claims 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of US Publication No. 2007/0067608 by Lofgren et al. (hereinafter referred to as “Lofgren”). 
Regarding claim 5, Wheeler, as modified, discloses the elements of claim 2, as discussed above. Wheeler does not explicitly disclose stalling the third stage of the ALU in response to collapsing the first execution bubble and in response to determining the first stall condition persists at the second stage of the ALU.
However, in the same field of endeavor (e.g., removing bubbles) Lofgren discloses:
stalling the third stage of the ALU in response to collapsing the first execution bubble and in response to determining the first stall condition persists at the second stage of the ALU (Lofgren discloses, at ¶ [0054], a clock transition which causes data to be operated on at stages that have valid data. As disclosed at ¶ [0061], the stall persists throughout the collapsing of the bubble, and, at ¶ [0054], data is not propagated from invalid stages.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s bubble compression to include Lofgren’s stalling of stages in order to improve performance “by preventing bubbles from consuming switching power while propagating through the pipeline.” See, e.g., Lofgren, ¶ [0014].

Regarding claim 7, Wheeler, as modified, discloses the elements of claim 1, as discussed above. Wheeler does not explicitly disclose identifying a second execution bubble at a third stage of an arithmetic logic unit (ALU) and a second stall condition at a fourth stage of the ALU; and in response to identifying the second execution bubble and the second stall condition, collapsing the second execution bubble.
However, in the same field of endeavor (e.g., removing bubbles) Lofgren discloses:
identifying a second execution bubble at a third stage of an arithmetic logic unit (ALU) and a second stall condition at a fourth stage of the ALU; and in response to identifying the second execution bubble and the second stall condition, collapsing the second execution bubble (Lofgren discloses, at Figures 4A-4C, multiple bubbles and stalls and collapsing the bubbles.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s bubble compression to include Lofgren’s collapsing of multiple bubbles in order to improve performance “by preventing bubbles from consuming switching power while propagating through the pipeline.” See, e.g., Lofgren, ¶ [0014].

Regarding claim 12, Wheeler, as modified, discloses the elements of claim 8, as discussed above. Wheeler does not explicitly disclose stalling the third stage of the ALU in response to collapsing the first execution bubble and in response to determining the first stall condition persists at the second stage of the ALU.
However, in the same field of endeavor (e.g., removing bubbles) Lofgren discloses:
stalling the third stage of the ALU in response to collapsing the first execution bubble and in response to determining the first stall condition persists at the second stage of the ALU (Lofgren discloses, at ¶ [0054], a clock transition which causes data to be operated on at stages that have valid data. As disclosed at ¶ [0061], the stall persists throughout the collapsing of the bubble, and, at ¶ [0054], data is not propagated from invalid stages.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s bubble compression to include Lofgren’s stalling of stages in order to improve performance “by preventing bubbles from consuming switching power while propagating through the pipeline.” See, e.g., Lofgren, ¶ [0014].

Regarding claim 14, Wheeler, as modified, discloses the elements of claim 8, as discussed above. Wheeler does not explicitly disclose in response to detecting a second stall condition at a fourth stage of an arithmetic logic unit (ALU): collapsing a second execution bubble at a fifth stage of the ALU by executing a second instruction at the third stage of the ALU during the first stall condition.
However, in the same field of endeavor (e.g., removing bubbles) Lofgren discloses:
in response to detecting a second stall condition at a fourth stage of an arithmetic logic unit (ALU): collapsing a second execution bubble at a fifth stage of the ALU by executing a second instruction at the third stage of the ALU during the first stall condition (Lofgren discloses, at Figures 4A-4C, multiple bubbles and stalls and collapsing the bubbles by executing corresponding upstream instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s bubble compression to include Lofgren’s collapsing of multiple bubbles in order to improve performance “by preventing bubbles from consuming switching power while propagating through the pipeline.” See, e.g., Lofgren, ¶ [0014].

Regarding claim 19, Wheeler, as modified, discloses the elements of claim 16, as discussed above. Wheeler does not explicitly disclose stall the third stage of the ALU in response to collapsing the first execution bubble and in response to determining the first stall condition persists at the second stage of the ALU.
However, in the same field of endeavor (e.g., removing bubbles) Lofgren discloses:
stalling the third stage of the ALU in response to collapsing the first execution bubble and in response to determining the first stall condition persists at the second stage of the ALU (Lofgren discloses, at ¶ [0054], a clock transition which causes data to be operated on at stages that have valid data. As disclosed at ¶ [0061], the stall persists throughout the collapsing of the bubble, and, at ¶ [0054], data is not propagated from invalid stages.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s bubble compression to include Lofgren’s stalling of stages in order to improve performance “by preventing bubbles from consuming switching power while propagating through the pipeline.” See, e.g., Lofgren, ¶ [0014].

Response to Arguments
On page 7 of the response filed June 22, 2022 (“response”), the Applicant argues, “claims 1 and 15 are amended herein to recite suspending execution at a bubble, and allowing execution at pipeline stages prior to the bubble to proceed, thereby overwriting data associated with the first execution bubble. Wheeler fails to disclose or suggest such suspending execution at a bubble, much less allowing execution at pipeline stages prior to the bubble to proceed, thereby overwriting data associated with the first execution bubble, as recited by claims 1, 8, and 15.”  
Though fully considered, the Examiner respectfully disagrees. Wheeler discloses that a bubble is created when no meaningful data is available, i.e., invalid data is provided. See, e.g., columns 17-18 and Tables 1 and 2. The invalid data associated with the bubble is not processed. This discloses suspending execution at the bubble. Valid data is obtained by stages prior to the bubble, which results in the bubble’s invalid data being overwritten. The Examiner maintains that this discloses the newly added limitations. Accordingly, the Applicant’s arguments are deemed unpersuasive.  

On pages 7-9 of the response the Applicant argues the remaining claims are allowable for similar reasons. 
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183